*518Opinion by
Cline, J.
The shipment consisted of four bales of cotton. Two witnesses testified on behalf of the plaintiff and one on behalf of the defendant. A sample was taken from bale No. 2 by one of the plaintiff's witnesses and marked exhibit 1. The defendant’s witness produced a sample of cotton which was conceded by counsel for the plaintiff to have been taken from bale No. 2 in this shipment. In the courtroom he stapled exhibit 1 and testified that it stapled 1% inches. He further testified that he stapled the cotton in the other three bales and found that the cotton therein stapled under 1J4 inches. Frorp. the record presented it was held that the cotton in bale No. 2 is dutiable at 7 cents per pound under paragraph 783. The protest relative to that bale was accordingly overruled. It was further held that the cotton in the other three bales in which the length of staple was found to be less than 1J4 inches was entitled to free entry under paragraph 1662 as claimed.